Citation Nr: 0934645	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Whether the Veteran filed a timely substantive appeal for 
the claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1977.   

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision and a 
December 2007 determination of the Department of Veterans 
Affairs (VA) Regional Office in Oakland, California, (RO).  
The September 2004 rating decision denied entitlement to 
service connection for back and neck disabilities.  The 
Veteran timely appealed this decision.  In a December 2007 
determination, the RO determined that the Veteran did not 
file a timely substantive appeal with respect to a January 
2006 rating decision which denied entitlement to service 
connection for tinnitus.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in July 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

The issues of entitlement to service connection for neck and 
back disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.




FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for 
tinnitus in August 2005.  

2.  In a January 2006 rating decision, the RO denied 
entitlement to service connection for tinnitus and the 
Veteran was notified of the decision on February 6, 2006.  

3.  On September 5, 2006, the Veteran's timely notice of 
disagreement as to the denial of the claim for service 
connection for tinnitus was received at the RO.  

4.  A statement of the case was issued on May 9, 2007, and 
the Veteran was notified of his appellate rights.  He was 
informed that he had 60 days from the date of the statement 
of the case or the remainder of one year from the date he was 
notified of the decision, whichever was longer, in which to 
appeal.

5.  Both the notice of the rating decision and the statement 
of the case were mailed to the Veteran's address of record 
and there is no indication that either notice letter was 
returned as undeliverable, nor has the Veteran so maintained.

6.  The Veteran's Form 9, substantive appeal, was received at 
the RO on July 16, 2007.  

7.  The Veteran did not file a formal appeal within 60 days 
from the date the RO mailed the statement of the case, nor 
did he request an extension of time in order to do so.


CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal with 
respect to the issue of entitlement to service connection for 
tinnitus.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely Substantive Appeal.  38 C.F.R. §  20.200 
(2008).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  If a Statement of the Case addresses 
several issues, the appeal must either indicate that it is 
being perfected as to all issues or must specifically 
identify the issues appealed.  38 C.F.R. § 20.202 (2008).

An appellant may request an extension of the 60-day period 
for filing a Substantive Appeal for good cause.  The request 
for such an extension should be in writing and must be made 
prior to the expiration of the time limit for filing the 
Substantive Appeal.  38 C.F.R. §§ 20.202, 20.303 (2008).

Review of the record shows that the Veteran filed a claim for 
service connection for tinnitus in August 2005.  In a January 
2006 rating decision, the RO denied entitlement to service 
connection for tinnitus and the Veteran was notified of the 
decision on February 6, 2006.  On September 5, 2006, the 
Veteran's timely notice of disagreement as to the denial of 
the claim for service connection for tinnitus was received at 
the RO.  A statement of the case was issued on May 9, 2007, 
and the Veteran was notified of his appellate rights.  He was 
informed that he had 60 days from the date of the statement 
of the case or the remainder of one year from the date he was 
notified of the decision, whichever was longer, in which to 
appeal.  Both the notice of the rating decision and the 
statement of the case were mailed to the Veteran's address of 
record and there is no indication that either notice letter 
was returned as undeliverable, nor has the Veteran so 
maintained.  The Veteran's Form 9, substantive appeal, was 
received at the RO on July 16, 2007.  The Veteran did not 
file a formal appeal within 60 days from the date the RO 
mailed the statement of the case, nor did he request an 
extension of time in order to do so.  The 60 day time period 
expired on July 9, 2007.  See 38 C.F.R. § 20.305 (where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation).  The evidence of record shows that the 
Veteran's VA Form 9 indicating disagreement and a desire to 
appeal the decision was received at the RO on July 16, 2007, 
after the expiration of the 60 day time period.  

The Veteran and his representative argue that the Veteran 
submitted a timely Form 9/substantive appeal.  They argue 
that the Form 9 was submitted to the Veteran's 
representative's county office on July 5, 2007.  They assert 
that the Veteran's Form 9 was faxed to the representative's 
office at the RO on July 9, 2007 and that should be the date 
of receipt.  See the Veteran's and his representative's 
testimony at the hearing before the Board in July 2009.  The 
Veteran and his representative submitted copies of a fax 
cover sheet which shows that a fax was sent to the 
representative's office on July 9, 2007.   

The Board notes that the language in 38 C.F.R. § 20.300 
clearly states that the substantive appeal must be filed with 
the VA office from which the claimant has received notice of 
the determination being appealed.  See 38 C.F.R. § 20.300.  
In the present case, although the Veteran's substantive 
appeal may have been filed with the representative's office 
on July 9, 2007, within the 60 day time period, the evidence 
shows that the substantive appeal was not filed with the RO 
until July 16, 2007, after the 60 day time period had 
expired.  The law is clear that a Substantive Appeal must be 
filed with the agency of jurisdiction within the appropriate 
time frame.  The Board is bound by the laws and regulations 
of VA. 38 U.S.C.A. § 7104 (West 2002).  In this case, there 
is no evidence that the Substantive Appeal was received by a 
VA entity prior to July 16, 2007. 

In addition, the appellant has been informed that his appeal 
was untimely, effectively closing the case, and he has been 
informed of his rights to appeal that determination.  The 
evidence does not show that VA performed any action that 
could be construed as continuing the appeal.  Gonzalez- 
Morales v. Principi, 16 Vet. App. 556 (2002).  VA has not 
waived any issue of timeliness in the filing of the 
Substantive Appeal in this case, either explicitly or 
implicitly.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

Where the veteran has failed to perfect an appeal, the Board 
must conclude that there is no reasonable possibility that 
providing additional assistance would aid in substantiating 
the underlying claim.  Thus, VA is not required to take any 
further action to assist the claimant. 38 U.S.C.A. § 5103(a) 
(West 2002).  The statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution of the claim is based upon statutory 
interpretation, rather than consideration of factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A substantive appeal for the claim of entitlement to service 
connection for tinnitus was not timely filed.  The appeal is 
denied. 


REMAND

Regarding the claim for entitlement to service connection for 
back and neck disabilities, the Board finds that additional 
development is necessary before a decision can be made on the 
merits.  

The Veteran reported receiving medical treatment for his neck 
and back disabilities at Fort Miley, which is the VA medical 
facility in San Francisco, in 1983 and at the VA clinic in 
Eureka since 1999.  Of record are VA treatment records dated 
from March 2003 to December 2003, September 2004, October 
2005 to October 2006, November 2007, and January 2009.  It 
does not appear that the RO conducted a search for treatment 
records at Fort Miley in 1983, although a search was 
conducted for VA medical records dated in 1978 and 1979; this 
search found no records.  The RO should conduct a search for 
the Veteran's VA treatment records showing treatment for neck 
and back disabilities from the VA healthcare system in San 
Francisco, including any records from Fort Miley and from the 
VA clinic in Eureka, dated from 1983 to 2003, and from 2007 
to present.  38 U.S.C.A. § 5103A(b)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
showing treatment for neck and back 
disabilities from the VA healthcare 
system in San Francisco, including any 
records from Fort Miley and from the VA 
clinic in Eureka, dated from 1983 to 
2003, and from 2007 to present.  
Incorporate any such records into the 
Veteran's claims file.

2.  Then, readjudicate the issues on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
Veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


